DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
Response to Amendment
The amendment of claims 17, 25-26, 29-30, 32 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 24 objected to because of the following informalities: “A polymer” should be “The polymer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 25-30, 32, 34, 36, 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: according to applicant’s argument, no all polymers which anticipate the claimed one would possess the claimed UCST. The claims are missing essential elements such as the content of water soluble monomers. 
Claim Rejections - 35 USC § 102
Claim(s) 17-19, 21-24, 33, 35, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vorob’Yeva et al (VYSOKOMOLEKULYARNYYE SOYEDINENIYA, SERIYA B, Vol 45, Issue 4, 2003, 700-704).
In setting forth this rejection a translation of Vorob’Yeva reference has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the translation. 
Vorob’Yeva discloses a copolymer consisting of 2-hydroxyethyl vinyl sulfide and acrylamide (table 2, copolymer (I), table 3). The polymer can be prepared in an aqueous solution and used in a coating composition. Additionally, “prepared by a process…” is a product-by-process limitation.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The polymer swells up in water which reads on an aqueous composition 
Because Vorob’Yeva teaches the claimed polymer, it is therefore inherent that the polymer exhibit claimed property since such a property is evidently dependent upon the nature of the polymer used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Claim(s) 25-30, 32, 34, 36, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,272,126 (hereafter ‘126).
 ‘126 discloses a polymer comprising monomers units of styrene, butyl acrylate, N-butoxymethylmethacrylamide, S-vinylthioethanol and acrylic acid (example 2). The content of the S-vinylthioethanol is about 17mol% (15/103)/(15/103+18/171+2/72+39/104+26/128). It is noted that all of butyl acrylate and styrene are not water soluble monomers. N-butoxymethylmethacrylamide does not contain ester group. The acid monomer can be acrylic acid or maleic acid, itaconic acid (2:100-110).
Because ‘126 teaches the claimed polymer, it is therefore inherent that the polymer exhibit claimed property since such a property is evidently dependent upon the nature of the polymer used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Claim(s) 25-26, 29-30, 34, 36, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2128681 (‘681 hereafter).
In setting forth this rejection a machine translation of DE 2128681 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation.
‘681 discloses a polymer comprising monomers units of ethoxylated vinylthioethanol and acrylic acid (example 1). The content of the ethoxylated vinylthioethanol is about 28mol% (45/149)/(45/149+30/100+28/128+25/104+2/72). It is noted that all of methyl methacrylate, butyl acrylate and styrene are not water soluble monomers. The acid monomer can be acrylic acid or maleic acid, itaconic acid (page 4).
Because ‘681 teaches the claimed polymer, it is therefore inherent that the polymer exhibit claimed property since such a property is evidently dependent upon the nature of the polymer used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding reference ‘126, it is noted that the baking finish is formed after being baked for 15-40 minutes at temperature of from 120-180°C, a hardener can be added to accelerate the baking process, which means after the baking process, the polymer is hardened losing its original chemical characteristic. Therefore, the baking finish resistant to boiling washing liquors does not mean the original polymer is not water soluble.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763